DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 7/31/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Axilrod et al (US 2009/0281931 A1), in view of Tidwell et al (US 2016/0248791 A1), and further in view of Neels et al (US 2015/0026167 A1).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claim 1, Axilrod et al (US 2009/0281931 A1) discloses,
A method for searching data (para.[0076]; “query or search the database 112 to determine if a received signal is associated with a currently stored derivative contract in the database”).
the method comprising: evaluating a query to search a data model (para.[0127]; “data structure for processing queries of derivative contracts in a database”). 
wherein the data model is defined by a set of events and at least one structured field from fields associated with the set of events (para.[0127]; “credit event searching data structure 440 includes a reference entity field …event searching data structure 440 includes a confirmation trade type field”).
wherein each -130-event comprises a time-stamped portion of raw machine data and is stored in a field searchable data store (para.[0035]; “trade event can include a user request, a lapse of time, a criterion being satisfied” and para.[0102]; “"business events" portion 310 identifies post-trade events associated with the derivative contract record. The portion 310 displays information for each post-trade event listed, which are displayed in four columns "Event," "Time," "Party A," and "Party B."”). 
wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events (para.[0127]; “credit event searching data structure 440 includes a Reference Entity Database (RED) Identifier field 442. The trading counterparty 120A can, for example, search based on the RED identifier field 442 to identify the reference entity and the reference obligation”). 
accessing the set of events in the field searchable data store using the reference values (para.[0127]; “trading counterparty 120A can, for example, search based on the RED identifier field 442 to identify the reference entity”).
wherein the at least one dynamic field is not defined in the data model (para.[0074]; “create a new derivative contract entry in the database” and para.[0092]; “the additional information field 280 can be used to determine new fields to add in the data structure 250 or the data storage facility”).
	Axilrod does not specifically disclose annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events.
	However, Tidwell et al (US 2016/0248791 A1) in an analogous art discloses,
and annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events (para.[0076]; “the event is a version of the discrete log entry that is annotated with additional information such as the assigned field types”, thus, assigned field types is interpreted as “dynamic field” as claimed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate searching events using contextual information of the system of Tidwell into derivative contact downstream processing of the system of Axilrod to reduce burden associated with processing large status data for improving the performance of the system.
	Neither Axilrod nor Tidwell specifically disclose wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events.
	However, Neels et al (US 2015/0026167 A1) in an analogous art discloses,
wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events (para.[0114]; “To speed up certain types of queries, some embodiments of system 800 make use of a high performance analytics store, which is referred to as a "summarization table," that
contains entries for specific field-value pairs. Each of these entries keeps track of instances of a specific value in a specific field in the event data and includes references to events containing the specific value in the specific field”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate processing of unstructured machine generated data of the system of Neels into derivative contact downstream processing of the system of Axilrod and searching events using contextual information of the system of Tidwell to maintain status data in a form that enable system to efficiently process the data while improving the performance of the system.

As per claim 2, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein a respective summarization table entry comprises: the at least one structured field; a respective field value; and a reference value (para.[0114]; “a summarization table can keep track of occurrences of the value "94107" in a "ZIP code" field of a set of events, wherein the entry includes references to all of the events that contain the value "94107" in the ZIP code field”).
	Claim 2 depends on claim 1, thus, the motivation of claim 1 is applied to claim 2.
 
As per claim 3, the rejection of claim 1 is incorporated and further Axilrod et al (US 2009/0281931 A1) discloses,
wherein the at least one structured field is explicitly defined as part of the data model (para.[0090]; “counterparty to the derivative contract is identified in the counterparty field 258, and the initial payment or fee due for the derivative contract is identified in the initial fee field”).  

As per claim 4, the rejection of claim 1 is incorporated and further Axilrod et al (US 2009/0281931 A1) discloses,
wherein the at least one dynamic field is a field that occurs in the set of events but is not defined as part of the data model during data model creation (para.[0091]; “free text field 276 allows free-form or non-matching text to be entered into the data structure ( e.g., to provide any additional information to a trading counterparty
that is not represented in the data structure”).  

As per claim 5, the rejection of claim 1 is incorporated and further Tidwell et al (US 2016/0248791 A1) discloses,
further comprising: displaying the set of events as annotated with the at least one structured field and the at least one dynamic field in a user-interface (para.[0076]; “the event is a version of the discrete log entry that is annotated with additional information such as the assigned field types”).
	Claim 5 depends on claim 1, thus, the motivation of claim 1 is applied to claim 5.

As per claim 6, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the annotating comprises: extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing (para.[0079]; “late-binding schema specifies "extraction rules" that are applied to data in the events to extract values for specific fields. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data”).  
	The modification would have been obvious to one of ordinary skill in the art to retrieve necessary data from relevant field for proper analysis and presentation of require information.

As per claim 7, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the annotating comprises: extracting the at least one structured field and a respective field value from the set of events responsive to the accessing (para.[0079]; “late-binding schema specifies "extraction rules" that are applied to data in the events to extract values for specific fields. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data”).  
	The modification would have been obvious to one of ordinary skill in the art to retrieve necessary data from relevant field for proper analysis and presentation of require information.

As per claim 8, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the annotating comprises: extracting the at least one structured field and a respective field value from the summarization table; and extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing (para.[0114]; “system can use the references in the summarization table entry to directly access the events to extract further information without having to search all of the events to find the specific field-value combination at search time”).
	The modification would have been obvious to one of ordinary skill in the art to retrieve necessary data from relevant field for proper analysis and presentation of require information.

As per claim 9, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query, and wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to commands (para.[0101]; “SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line”).
extracting semantic information from the commands in the pipelined search query, constructing an abstract semantic tree with the semantic information; and performing optimization operations for the pipelined search query using the semantic information (para.[0102]; “query processor 1104 performs a lookup for the extraction rules in a rule base 1106, wherein rule base 1106 maps field names to corresponding extraction rules and obtains extraction rules 1108-1109, wherein extraction rule 1108 specifies how to extract a value forthe"IP" field from an event, and extraction rule 1109 specifies how to extract a value for the "target" field from an event”). 
	The modification would have been obvious to one of ordinary skill in the art to obtain relevant information through optimization of search query for improving the speed of information return to requesting entity.

As per claim 10, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query comprising a predicate, and wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to a plurality of commands (para.[0101]; “SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line”).
extracting semantic information from the commands in the pipelined search query; constructing an abstract semantic tree with the semantic information; and performing optimization operations for the pipelined search query using the semantic information and wherein the optimization operations comprise evaluating the predicate earlier than other commands from the plurality of commands in the pipelined search query (para.[0102]; “query processor 1104 performs a lookup for the extraction rules in a rule base 1106, wherein rule base 1106 maps field names to corresponding extraction rules and obtains extraction rules 1108-1109, wherein extraction rule 1108 specifies how to extract a value for the "IP" field from an event, and extraction rule 1109 specifies how to extract a value for the "target" field from an event”). 
	The modification would have been obvious to one of ordinary skill in the art to obtain relevant information through optimization of search query for improving the speed of information return to requesting entity.

As per claim 11, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query comprising a predicate, wherein the evaluating comprises determining if the predicate comprises a dynamic field, and responsive to a determination that the predicate comprises a dynamic field (para.[0030]; “initial search query may be received from a user. The initial search query may include one or more criteria for a particular field of source data”).
the accessing comprises: retrieving the set of events from the field searchable data store using the reference values in the summarization table; evaluating the predicate against the set of events; and filtering the set of events in accordance with results from the evaluating of the predicate to extract a subset of the set of the events (para.[0114]; “if the system needs to process all events that have a specific field-value combination, the system can use the references in the summarization table entry to directly access the events to extract further information without having to search all of the events to find the specific field-value combination at search time”).  
	Claim 11 depends on claim 1, thus, the motivation of claim 1 is applied to claim 11.

As per claim 12, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query comprising a predicate, wherein the evaluating comprises determining if the predicate comprises a dynamic field, and responsive to a determination that the predicate does not comprise a dynamic field (para.[0030]; “initial search query may be received from a user. The initial search query may include one or more criteria for a particular field of source data”).
the accessing comprises: evaluating the predicate against the at least one structured field indexed in the summarization table; responsive to the evaluating of the predicate, determining reference values in the summarization table corresponding to a subset of the set of events; and retrieving the subset of the set of events from the field searchable data store (para.[0114]; “if the system needs to process all events that have a specific field-value combination, the system can use the references in the summarization table entry to directly access the events to extract further information without having to search all of the events to find the specific field-value combination at search time”).  
Claim 12 depends on claim 1, thus, the motivation of claim 1 is applied to claim 12.

As per claim 13, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query comprises a flag that if set enables the annotating the set of events with the at least one dynamic field (para.[0035]; “search query sub-module 210 may receive an initial search query from a user and may perform a search of source data to identify multiple events that satisfy the criteria of the initial search query”).  
Claim 13 depends on claim 1, thus, the motivation of claim 1 is applied to claim 13.

As per claim 14, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query comprising a predicate, and wherein the evaluating comprises: determining if the predicate comprises a dynamic field; and responsive to a determination that the pipelined search query comprises a dynamic field, automatically invoking an option to annotate the set of events with the at least one dynamic field (para.[0030]; “initial search query may be received from a user. The initial search query may include one or more criteria for a particular field of source data” and para.[0101]; “SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line”).

As per claim 15, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the annotating further comprises: annotating the set of events with statistical information pertaining to the at least one structured field and the at least one dynamic field (para.[0118]; “the query seeks statistics calculated from the events, such as the number of events that match the specified criteria”).  
	Claim 15 depends on claim 1, thus, the motivation of claim 1 is applied to claim 15.

As per claim 16, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the query is a pipelined search query comprising a predicate, wherein the evaluating comprises determining if the predicate comprises a dynamic field and if the pipelined search query can be optimized by evaluating the predicate earlier than other commands from the commands in the pipelined search query, and responsive to a determination that the predicate does not comprise a dynamic field and that the predicate can be evaluated earlier (para.[0030]; “initial search query may be received from a user. The initial search query may include one or more criteria for a particular field of source data” and para.[0101]; “SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line”).
the accessing comprises: evaluating the predicate against the at least one structured field indexed in the summarization table; responsive to the evaluating of the predicate, determining reference values in the summarization table corresponding to a subset of the set of events; and retrieving the subset of the set of events from the field searchable data store (para.[0114]; “if the system needs to process all events that have a specific field-value combination, the system can use the references in the summarization table entry to directly access the events to extract further information without having to search all of the events to find the specific field-value combination at search time”).  
  
As per claim 17, the rejection of claim 1 is incorporated and further Neels et al (US 2015/0026167 A1) discloses,
wherein the at least one dynamic field is a new field that began to be populated in the set of events subsequent to a creation of the data model (para.[0040]; “data model generator sub-module 260 may generate a data model based on the initial search query”).
	Claim 17 depends on claim 1, thus, the motivation of claim 1 is applied to claim 17.

As per claim 19, the rejection of claim 15 is incorporated and further Tidwell et al (US 2016/0248791 A1) discloses,
wherein the annotating comprises: extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing (para.[0078]; “meaningful relationships between events can be determined in queries to the event data store 165. …… if two events both contain the same device IP address that has been assigned an IP address field type, those two events may be linked based on that host IP address during a search”).
Claim 19 depends on claim 1, thus, the motivation of claim 1 is applied to claim 19.
Claim 18 is a network device claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 20 is a processor readable non-transitive storage media claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Dynamically processing an event using an extensible data model,
US 2015/0019557 A1 authors: Hsieh et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/27/2021